COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  TIMOTHY FONSECA                                  §                No. 08-19-00227-CR

                         Appellant,                §                  Appeal from the

  v.                                               §                 243rd District Court

                                                   §              of El Paso County, Texas
  THE STATE OF TEXAS,
                                                   §                (TC# 20180D02567)
                         State.
                                                   §
                                               ORDER

        The Court has received a supplemental clerk's record containing the trial court's
certification of the defendant's right to appeal. The certification form contains two options that
have both been check marked. The first check marked option states that the case "is not a plea-
bargain case, and the defendant has the right of appeal." The second check marked option states
that the case "is a plea-bargain case, and the defendant has NO right of appeal." (emphasis in
original)

        It appears the trial court may have inadvertently check marked two separate contradictory
boxes on the certification form. Even though the mark may have been an inadvertent one, the
certificate is defective because it is ambiguous. Accordingly, the trial court is ordered to execute a
new certification reflecting Appellant's right to appeal. It is not necessary for Appellant to sign the
new certification. The trial court clerk shall prepare a supplemental clerk's record containing the
certification and file it with this Court no later than 14 days from the date of this order.


       IT IS SO ORDERED this 30th day of October, 2019.



                                  PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.